600 F.2d 1331
Odell MARSHALL, Petitioner and Appellant,v.Lawrence PUTNAM, Defendant and Appellee.
No. 78-2718.
United States Court of Appeals,Ninth Circuit.
July 2, 1979.

1
Barry Tarlow, Law Offices, Los Angeles, Cal., on briefs, for petitioner and appellant.


2
Mitchell A. Mars, Atty., U. S. Dept. of Justice, Washington, D.C., for defendant and appellee.


3
Before HUFSTEDLER, ANDERSON, Circuit Judges, and EAST,* Senior District Judge.

ORDER

4
The judgment is affirmed.  The issue was decided adversely to the appellant by the United States Supreme Court in United States v. Addonizio, --- U.S. ----, 99 S.Ct. 2235, 60 L.Ed.2d 805 (1979).


5
AFFIRMED.



*
 Hon. William G. East, Senior District Judge, United States District Court for the District of Oregon, sitting by designation